Case: 15-40442      Document: 00513771586         Page: 1    Date Filed: 11/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 15-40442                            FILED
                                  Summary Calendar                  November 23, 2016
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE PRUDENCIO CANALES-BONILLA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:14-CR-721-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Following his guilty plea conviction for illegal reentry, Jose Prudencio
Canales-Bonilla was sentenced to 41 months of imprisonment, which sentence
included a 16-level enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii) due
to Canales-Bonilla’s prior conviction for the California offense of rape of a
spouse under California Penal Code § 262. Canales-Bonilla argues that the
district court erred by convicting, sentencing, and entering judgment against


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-40442       Document: 00513771586         Page: 2    Date Filed: 11/23/2016


                                      No. 15-40442

him “based on its determination that his 1997 California conviction for rape of
a spouse qualified as a conviction for a ‘crime of violence’ under 18 U.S.C.
§ 16(b) and thus one for an ‘aggravated felony’ under 8 U.S.C. § 1101(a)(43)(F).”
Relying primarily on Johnson v. United States, 135 S. Ct. 2551 (2015), he
argues that the definition of a crime of violence in § 16(b), as incorporated by
reference into the definition of an aggravated felony in § 1101(a)(43)(F), is
unconstitutionally vague on its face.            He further contends that this court
cannot apply § 16(b) in this case without violating due process.
       The Government has filed an unopposed motion for summary
affirmance, urging that Canales-Bonilla’s arguments are foreclosed by our
recent decision in United States v. Gonzalez-Longoria, 831 F.3d 670 (5th Cir.
2016) (en banc), petition for cert. filed (Sept. 29, 2016) (No. 16-6259). The
Government is correct that Gonzalez-Longoria forecloses Canales-Bonilla’s
facial vagueness challenge to § 16(b), and his challenge to our application of §
16(b) on due process grounds. 1 See id. Accordingly, the motion for summary
affirmance is GRANTED, and the district court’s judgment is AFFIRMED.
The Government’s alternate motion for an extension of time to file a brief is
DENIED.




       1The recent grant of certiorari by the United States Supreme Court on the issue
whether § 16(b) is unconstitutional in light of Johnson in Lynch v. Dimaya, ___ S. Ct. ___,
2016 WL 3232911 (Sept. 29, 2016), does not alter the analysis. This court is bound by its own
precedent unless and until that precedent is altered by a decision of the Supreme Court. See
Wicker v. McCotter, 798 F.2d 155, 157-58 (5th Cir. 1986).


                                             2